Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered September 9, 2004, convicting him of *1087robbery in the first degree (two counts), robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s claim of ineffective assistance of counsel involves matter dehors the record, it may not be reviewed on direct appeal (see People v Villacreses, 12 AD3d 624, 626 [2004]; People v Aguirre, 304 AD2d 771 [2003]). Insofar as we are able to review the defendant’s claim of ineffective assistance of counsel, the defense counsel provided meaningful representation (see People v Henry, 95 NY2d 563, 565-566 [2000]; People v Benevento, 91 NY2d 708 [1998]). Mastro, J.P., Covello, McCarthy and Dickerson, JJ., concur.